Citation Nr: 9913426	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for 
service connection for hearing loss.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

FINDING OF FACT

The veteran's claim is supported by sufficient competent 
evidence to make the claim plausible and capable of 
substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current hearing loss was the 
result of exposure to acoustic trauma and ear infections 
during his active service.  The Board notes that the 
veteran's service medical records (SMRs) appear to be 
unavailable.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwniski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran that he may submit other forms of 
evidence, such as lay testimony or lay affidavits, supporting 
his contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  In this 
regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (that is, 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 456, 469 (1994).  

The veteran submitted several lay affidavits, dating from 
February through June 1997, from his friends, relatives, and 
associates, who each stated that the veteran had reported to 
them that he began developing hearing problems during basic 
training at Fort Jackson, South Carolina.  He had informed 
them at the time that a series of ear infections and exposure 
to acoustic trauma from rifle and other ranges had 
precipitated the hearing loss.  In addition, the veteran's 
brother corroborated his assertion that a Dr. Frank DeStefano 
had written a letter to the veteran's Army Reserve unit 
commander advising him to allow the veteran to not 
participate in exercises involving exposure to acoustic 
trauma.  

In addition, a letter was received from Ronald Rothenberg, 
D.O, dated in November 1996, stating that he had treated the 
veteran since February 1973.  Dr. Rothenberg indicated that 
the veteran had been seen for chronic ear and hearing 
problems, and he gave a history of his decreased hearing 
being the result of an injury in service.  

The veteran underwent a VA examination in October 1997, at 
which he was found to have severe sensorineural hearing loss, 
bilaterally.  The examiner reported the history of in-service 
exposure to acoustic trauma as provided by the veteran.  He 
offered his impression of a history of previous noise 
exposure with bilateral sensorineural hearing loss, which 
could be consistent with prior acoustic trauma exposure.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for hearing loss.  The Board finds that 
all three elements for well groundedness have been met in 
this case.  The October 1997 VA examination report clearly 
shows that the veteran has a present disability with respect 
to his hearing.  In addition, the Board accepts, for the 
purpose of well grounding the claim, the veteran's statements 
that he was exposed to acoustic trauma during his active 
service. The October 1997 examination report provides a 
possible nexus between the veteran's claimed exposure to 
acoustic trauma in service and his currently diagnosed 
hearing loss disability.  

Accordingly, the Board finds that the veteran has presented a 
claim which is well grounded. However, further development of 
evidence is required before a final disposition of the 
appeal.  This additional development will be addressed in the 
REMAND portion of this decision.  


ORDER

The veteran's claim is well grounded, and his appeal is 
granted only to that extent.  


REMAND

Given that the veteran has presented evidence as discussed 
above, establishing a well-grounded claim for service 
connection, and that as his service medical records are not 
available, the Board observes that VA has a further 
obligation to assist him with the development of his claim.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps.  
He has established that he has a present disability with 
respect to his hearing loss, that he was exposed to acoustic 
trauma in service, and there is a medical finding that his 
bilateral sensorineural hearing loss is consistent with prior 
acoustic trauma.  However, there is not of record a medical 
opinion actually relating the veteran's current hearing loss 
disability to acoustic trauma during active service from 
September 1955 to August 1957.  Accordingly, the Board finds 
that additional development of the evidence is necessary.  

The veteran, his friends, and associates all indicated that a 
Dr. F. J. DeStefano had written a letter excusing him from 
participating in exercises in the Army Reserves which could 
result in exposure to acoustic trauma, and that such a letter 
was contained in his Army Reserves medical file.  In 
addition, Dr. Rothenberg reported treating the veteran for 
hearing loss since February 1973, but his clinical treatment 
records have not been obtained. The Board finds that the RO 
should attempt to secure these records and associate them 
with the claims file.  Then, the claims file should be 
referred to the appropriate VA medical examiner for review to 
determine if it is at least as likely as not that the 
veteran's current hearing disability is the result of 
exposure to acoustic trauma in service.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file all records of the 
veteran's medical treatment as a member 
of the Reserve Forces which may be 
available from the veteran's Army Reserve 
unit or any other custodian of such 
records.  If such records are 
unavailable, the RO should so indicate.  

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records from 
Ronald Rothenberg, D.O., pertaining to 
treatment of the veteran's ears or to his 
hearing loss.  

3.  Upon completion of the above 
development, the RO should arrange for 
the veteran to be examined by a 
specialist in otolaryngology.  The 
examiner should review the veteran's 
medical records in the claims file.  The 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran's currently 
diagnosed hearing loss is the result of 
in-service exposure to acoustic trauma 
from September 1955 to August 1957.  The 
examiner should include a complete 
rationale for all opinions expressed.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hearing loss, taking into 
account all relevant evidence.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to returning the case back to the Board 
for further appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is further notified.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals








